DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 02/10/2021 has been entered.
Response to Arguments
3.	Applicant’s arguments with respect to the rejections of claims 1-10 under AIA  35 U.S.C. 103 have been fully considered but are moot in view of the new ground of rejection. 
Regarding claims 1-10, Applicant primarily argues that Tanaka does not teach “a nozzle for spraying the cleaning fluid inside the housing”.
Examiner respectfully disagrees. Tanaka discloses (see fig’s 2 and 4, para’s 0028-0032, and 0039, the housing 12 includes the shaded area; nozzle 13 sprays cleaning liquid toward the inside of the shaded area; specifically, fig. 4 illustrates a jet pattern of cleaning fluid streams sprayed in the direction toward the inside of the shaded housing 12 while making contact with the lens).
Therefore Tanaka discloses “a nozzle for spraying the cleaning fluid inside the housing”.

Response to Amendment
Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.

5.	Claim 1 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Davies et al. (US Publication 2017/0210304, hereinafter Davies) in view of Hattori et al. (US Publication 2012/0117745, hereinafter Hattori), and further in view of Thompson et al. (US Publication 2002/0189650, hereinafter Thompson) 
Regarding claim 1, Davies discloses vehicle, comprising at least one camera and one corresponding washing system for cleaning the camera, the washing system comprising: 
a housing for receiving the camera (Davies, para’s 0078-0082, fig’s 2 and 3, a housing 10 for receiving a camera with image sensor).
a cleaning fluid storage tank (Davies, para. 0085, a cleaning fluid source), 
a nozzle for spraying the cleaning fluid inside the housing (Davies, para’s 0078-0082, fig’s 2 and 3, nozzle 16 for spraying cleaning fluid inside the housing 10), 
Davies, para’s 0078-0082, fig’s 2 and 3, a fluid pump for pumping fluid from fluid source to nozzle).
Davies does not explicitly disclose the washing system further includes a passage extending from the housing to the tank, for draining, under gravity, used cleaning fluid back into the tank.
Hattori discloses the washing system further includes a passage extending from the housing for draining used cleaning fluid (Hattori, para. 0092, as shown in FIGS. 10A and 10B, a casing 62 of a camera cover 61 can be provided a pan 63 and a tube 64.  When the washer fluid is sprayed from the opening 11 of the washer nozzle 9 onto the lens surface 5a of the lens 5 of the camera 3, the pan 63 can catch the washer fluid dripping from the lens surface 5a, and the washer fluid caught by the pan 63 can be drained through the tube 64). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hattori’s features into Davies’ invention for protecting the environment and providing an effective fluid cleaning system.
Davies-Hattori discloses the passage is for draining but does not disclose draining, under gravity, the used cleaning fluid back into the tank.
	Thompson discloses draining, under gravity, the used cleaning fluid back into the tank (Thompson, para. 0034, allow cleaning fluid to drain away under gravity. A collection vessel will be located at a suitable position to collect and store the used cleaning fluid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Thompson’s features into Davies-

6.	Claim 1 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Tanaka et al. (US Publication 2015/0183406, hereinafter Tanaka) in view of Hattori et al. (US Publication 2012/0117745, hereinafter Hattori), and further in view of Thompson et al. (US Publication 2002/0189650, hereinafter Thompson) 
Regarding claim 1, Tanaka discloses vehicle, comprising at least one camera and one corresponding washing system for cleaning the camera, the washing system comprising: 
a housing for receiving the camera (Tanaka, para’s 0028-0032, fig 2, a housing 12 for receiving camera 11).
a cleaning fluid storage tank (Tanaka, para’s 0028-0032, fig. 2, a cleaning fluid tank 12), 
a nozzle for spraying the cleaning fluid inside the housing (Tanaka, fig’s 2 and 4, para’s 0028-0032, and 0039, nozzle 13 sprays cleaning liquid to clean a lens surface of the camera inside the housing; specifically fig. 4 illustrates a jet pattern of cleaning fluid streams sprayed in the direction toward the inside of the housing 12 while making contact with the lens), 
a pump for pumping the cleaning fluid from the tank to the nozzle (Tanaka, para’s 0028-0032, fig. 2, liquid pump 21 pumps cleaning fluid from tank 12 to nozzle 13).
Tanaka further discloses a drain to collect the cleaning fluid (see Tanaka, para. 0072, fig, 10, a drain slot), but  does not explicitly disclose the washing system further 
Hattori discloses the washing system further includes a passage extending from the housing for draining used cleaning fluid (Hattori, para. 0092, as shown in FIGS. 10A and 10B, a casing 62 of a camera cover 61 can be provided a pan 63 and a tube 64.  When the washer fluid is sprayed from the opening 11 of the washer nozzle 9 onto the lens surface 5a of the lens 5 of the camera 3, the pan 63 can catch the washer fluid dripping from the lens surface 5a, and the washer fluid caught by the pan 63 can be drained through the tube 64). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hattori’s features into Tanaka’s invention for protecting the environment and providing an effective fluid cleaning system.
Tanaka-Hattori discloses the passage is for draining but does not disclose draining, under gravity, the used cleaning fluid back into the tank.
	Thompson discloses draining, under gravity, the used cleaning fluid back into the tank (Thompson, para. 0034, allow cleaning fluid to drain away under gravity. A collection vessel will be located at a suitable position to collect and store the used cleaning fluid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Thompson’s features into Tanaka-Hattori’s invention for protecting the environment and providing a cost saving recycled fluid cleaning system. 


7.	Claim 2 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Tanaka-Hattori-Thompson or Davies-Hattori-Thompson, as applied to claim 1 above, in view of Ghannom  et al. (US Publication 2018/0312141, hereinafter Ghannom).
Regarding claim 2, Tanaka-Hattori-Thompson or Davies-Hattori-Thompson discloses vehicle according to claim 1, but does not explicitly disclose the housing is directly attached to the tank or integral with the tank. 
Ghannom discloses the housing is directly attached to the tank or integral with the tank (Ghannom, para’s 0028 and 0029, fig’s 2 and 3, the fluid reservoir and the camera unit can be placed adjacent to each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ghannom’s features into Tanaka-Hattori-Thompson’s invention or Davies-Hattori-Thompson’s invention for enhancing user’s driving experience by conveniently and effectively delivering fluid to clean the camera lens surface. 

8.	Claim 3 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Tanaka-Hattori-Thompson or Davies-Hattori-Thompson, as applied to claim 1 above, in view of Arkashevski  et al. (US Publication 2009/0283605, hereinafter Arkashevski).
Regarding claim 2, Tanaka-Hattori-Thompson or Davies-Hattori-Thompson discloses vehicle according to claim 1, but does not explicitly disclose a non-return valve is housed in the passage. 
Arkashevski, para. 0083, draining fluid to reservoir through one-way valve).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Arkashevski’s features into Tanaka-Hattori-Thompson’s invention or Davies-Hattori-Thompson’s invention for enhance user’s driving experience and providing cost saving by safely and effectively recycling used fluid.

9.	Claim 4, 5 and 7-9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tanaka-Hattori-Thompson or Davies-Hattori-Thompson, as applied to claim 1 above, in view of Bingle et al. (US Publication 2006/0171704, hereinafter Bingle).
Regarding claim 4, Tanaka-Hattori-Thompson or Davies-Hattori-Thompson discloses vehicle according to claim 1, but does not explicitly disclose the housing includes a movable trap for the passage of the camera. 
Bingle discloses the housing includes a movable trap for the passage of the camera (Bingle, fig’s 19-21, para’s 0101 and 0102, the camera imaging device 116 is thus mounted behind the flap 118 such that when the camera is not in use it may be retracted into the vehicle exterior portion or body portion 8a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bingle’s features into Tanaka-Hattori-Thompson’s invention or Davies-Hattori-Thompson’s invention for enhancing user’s driving experience by effectively covering up the camera unit for cleaning. 

Regarding claim 5, Tanaka-Hattori-Thompson-Bingle or Davies-Hattori-Bingle, fig’s 19-21, para’s 0101 and 0102, the camera imaging device 116 is thus mounted behind the flap 118 such that when the camera is not in use it may be retracted into the vehicle exterior portion or body portion 8a, and can be flushed with the exterior body as a design choice).
The motivation and obviousness arguments are the same as claim 4.

Regarding claim 7, Tanaka-Hattori-Thompson or Davies-Hattori-Thompson discloses vehicle according to claim 1, but does not explicitly disclose each camera is in a first position when the vehicle is moving and in a second position, different from the first position, when the vehicle is parked. 
Bingle discloses each camera is in a first position when the vehicle is moving and in a second position, different from the first position, when the vehicle is parked (Bingle, fig’s 19-21, para’s 0101 and 0102, the camera imaging device 116 is thus mounted behind the flap 118 such that when the camera is not in use it may be retracted into the vehicle exterior portion or body portion 8a. It is obvious the camera may not be in use when the vehicle is parked).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bingle’s features into Tanaka-Hattori-Thompson’s invention or Davies-Hattori-Thompson’s invention for enhancing user’s driving experience by effectively covering up the camera unit for cleaning.

Regarding claim 8, Tanaka-Hattori-Thompson-Bingle or Davies-Hattori-Bingle, fig’s 19-21, para’s 0101 and 0102, the camera imaging device 116 is thus mounted behind the flap 118 such that when the camera is not in use it may be retracted into the vehicle exterior portion or body portion 8a. It is obvious the camera is in the housing when the camera is not in use or is parked).
The motivation and obviousness arguments are the same as claim 7.

Regarding claim 9, Tanaka-Hattori-Thompson-Bingle or Davies-Hattori-Thompson-Bingle discloses vehicle according to claim 7, characterized in that each camera is foldable between the first position and the second position (Bingle, fig’s 19-21, para’s 0101 and 0102, retracting/folding the camera unit into the vehicle exterior portion or body portion in an alternate/second position).
The motivation and obviousness arguments are the same as claim 7.

10.	Claim 10 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Tanaka-Hattori-Thompson or Davies-Hattori-Thompson, as applied to claim 1 above, in view of Cooper (US Publication 2015/0353024).
Regarding claim 10, Tanaka-Hattori-Thompson or Davies-Hattori-Thompson discloses vehicle according to claim 1, wherein the vehicle is equipped with a camera and a lens washing system arranged inside the vehicle as described above, but does not explicitly disclose the vehicle is a truck including two side cameras replacing outside  
Cooper discloses the vehicle is a truck including two side cameras replacing outside mirrors and two corresponding washing systems that are arranged inside the truck cabin, above the cabin doors (Cooper, para’s 0005 and 0049, side-mounted rear view cameras can be installed near the front doors of a truck; arranging the washing systems inside the truck cabin and above the cabin doors is a design choice).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cooper’s features into Tanaka-Hattori-Thompson’s invention or Davies-Hattori-Thompson’s invention for enhancing user’s driving experience and increasing efficiency and profit by providing effective camera cleaning system on a truck.

11.	Claim 6 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Tanaka-Hattori-Thompson or Davies-Hattori-Thompson, as applied to claim 1 above, in view of Weigle (US Publication 2018/0319375).
Regarding claim 6, Tanaka-Hattori-Thompson or Davies-Hattori-Thompson discloses vehicle comprising a washing system of vehicle according to claim 1, but does not explicitly disclose a filter between the tank and the pump. 
Weigle discloses a filter between the tank and the pump (Weigle, para. 0035, a filter is placed between the fluid reservoir and the pump).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Weigle’s features into Tanaka-Hattori-

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645.  The examiner can normally be reached on 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/LOI H TRAN/Primary Examiner, Art Unit 2484